Case: 16-10269    Date Filed: 01/06/2017   Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 16-10269
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket Number 1:13-cr-20577-MGC-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                            versus

ROBERT BENEBY,

                                                          Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________
                                (January 6, 2017)

Before WILSON, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Reginald Moss, Jr., appointed counsel for Robert Beneby in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record, including Beneby’s response to
              Case: 16-10269     Date Filed: 01/06/2017   Page: 2 of 2


counsel’s motion, reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED and

Beneby’s convictions and total sentence are AFFIRMED.




                                          2